Atkinson, J.
1. It is provided in art. 6, sec. 1, par. 1, of the constitution of this State (Civil Code, § 6497) : “The judicial powers of this State shall be vested in a Supreme Court, a Court of Appeals, superior courts, courts of ordinary, justices of the peace, commissioned notaries public, and such other courts as have been or may be established by law.” A different section of the same article of the constitution provides: “All courts not specially mentioned by name in the first section of this article may be abolished in any county, at the discretion of the General Assembly.” Art. 6, sec. 20, par. 1 (Civil Code, § 6549). Thus it appears from section 1 that the General Assembly has power to create other courts than those specially mentioned therein by name, and therefore power to create city courts, and from section 20 that the General Assembly has power to abolish such courts as are not specially mentioned in section one, and therefore has power to abolish city courts, as they are not specially mentioned by name in section one. The city court of Mount Yernon was established by the act approved August 15th, 1906 (Acts 1906, p. 288), and was merely a statutory court, which could be abolished at the pleasure of the General Assembly. When in the exercise of such power'a law is enacted abolishing such a court, it is necessary to make some provision for the disposition of the business pending in the court at the time of its abolition. No express reference to such necessity is made in the constitution, but as an incident to and growing out *167of the power to abolish the court there is the power to provide for the disposition of the pending business. In other words, such power is necessarily implied from those which are expressed. It is not essential to the exercise of the implied power that on abolition of the statutory court the General Assembly should create some other court to dispose of the unfinished business. It could just as well transfer such business to some existing court having jurisdiction. In such cases the transferred business would be disposed of under the rules of procedure and practice of the court to which it was transferred. See Brooks v. Mair, 107 Ga. 738 (33 S. E. 650). In view of this affirmative grant of power by the constitution, it can not be said that the legislation in question is violative of the clause of the constitution mentioned in the first question propounded by the Court of Appeals. Moreover, there is no general law covering the method of disposing of unfinished business pending in statutory courts .at a time when by law they might be abolished. That is a matter which the General Assembly has seen fit to deal with separately as occasion arises. It is contended that the provisions recited in the first question relative to the manner in which suits in the superior courts shall be instituted and served and the time of their trial are general laws applicable to all cases, and hence the existence of them would prevent the enactment of other laws providing for the transfer to the superior court and trial therein of eases which had been originally instituted in a city court. The laws mentioned are general laws, but they refer to the institution, service, and time of trial of suits which might be originally instituted in the superior court, and were not designed to relate to the manner of transferring and the time of trial of any case instituted in a statutory court which the General Assembly, upon abolition of such court, might see fit to have transferred for trial in the superior court.
2. The act referred to in the preceding division does not violate that part of the constitution which provides for uniformity of procedure and practice in all courts of the same grade and class. Laws providing for the transfer of cases for trial in the superior court do not in any manner affect the rules of procedure and practice of the superior courts. This is merely an instance of where the legislature, in the exercise of constitutional authority, transfers cases to the superior court for trial under the existing procedure *168'and practice of that court, without any suggestion of a change of procedure in that particular court.
It follows that both of the questions propounded by the Court of Appeals should be answered in the negative.

All the Justices concur.